 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 226 
In the House of Representatives, U. S.,

March 11, 2009
 
RESOLUTION 
Recognizing the plight of the Tibetan people on the 50th anniversary of His Holiness the Dalai Lama being forced into exile and calling for a sustained multilateral effort to bring about a durable and peaceful solution to the Tibet issue. 
 
 
Whereas for more than 2,000 years the people of Tibet have maintained a distinct cultural identity, language, and religion; 
Whereas in 1949, the armed forces of the People’s Republic of China took over the eastern areas of the traditional Tibetan homeland, and by March 1951 occupied the Tibetan capital of Lhasa and laid siege to Tibetan government buildings; 
Whereas in April 1951, under duress of military occupation, Tibetan government officials signed the Seventeen Point agreement which provided for the preservation of the institution of the Dalai Lama, local self government and continuation of the Tibetan political system, and the autonomy for Tibetans within the People’s Republic of China; 
Whereas on March 10, 1959, the Tibetan people rose up in Lhasa against Chinese rule in response to Chinese actions to undermine self-government and to rumors that Chinese authorities planned to detain Tenzin Gyatso, His Holiness the 14th Dalai Lama, the spiritual and temporal leader of the Tibetan people; 
Whereas on March 17, 1959, with the People’s Liberation Army commencing an assault on his residence, the Dalai Lama, in fear of his safety and his ability to lead the Tibetan people, fled Lhasa; 
Whereas upon his arrival in India, the Dalai Lama declared that he could do more in exile to champion the rights and self-determination of Tibetans than he could inside territory controlled by the armed forces of the People’s Republic of China; 
Whereas the Dalai Lama was welcomed by the Government and people of India, a testament to the close cultural and religious links between India and Tibet and a mutual admiration for the philosophies of non-violence espoused by Mahatma Gandhi and the 14th Dalai Lama; 
Whereas under the leadership of the Dalai Lama, Tibetans overcame adversity and hardship to establish vibrant exile communities in India, the United States, Europe, and elsewhere in order to preserve Tibetan cultural identity, language, and religion; 
Whereas the Dalai Lama set out to instill democracy in the exile community, which has led to the Central Tibetan Administration with its democratically elected Executive and Legislative Branches, as well as a Judicial Branch; 
Whereas on March 10 every year Tibetans commemorate the circumstances that led to the separation of the Dalai Lama from Tibet and the struggle of Tibetans to preserve their identity in the face of the assimilationist policies of the People’s Republic of China; 
Whereas over the years the United States Congress has sent strong and clear messages condemning the Chinese Government’s repression of the human rights of Tibetans, including restrictions on the free practice of religion, detention of political prisoners, and the disappearance of Gedhun Choekyi Nyima, the 11th Panchen Lama; 
Whereas in October 2007, Tenzin Gyatso, the 14th Dalai Lama received the Congressional Gold Medal in recognition of his lifetime efforts to promote peace worldwide and a non-violent resolution to the Tibet issue; 
Whereas it is the objective of the United States Government, consistent across administrations of different political parties, to promote a substantive dialogue between the Government of the People’s Republic of China and the Dalai Lama or his representatives in order to secure genuine autonomy for the Tibetan people; 
Whereas eight rounds of dialogue between the envoys of the Dalai Lama and representatives of the Government of the People’s Republic of China have failed to achieve any concrete and substantive results; 
Whereas the 2008 United States Department of State’s Country Report on Human Rights states that The [Chinese] government’s human rights record in Tibetan areas of China deteriorated severely during the year. Authorities continued to commit serious human rights abuses, including torture, arbitrary arrest, extrajudicial detention, and house arrest. Official repression of freedoms of speech, religion, association, and movement increased significantly following the outbreak of protests across the Tibetan plateau in the spring. The preservation and development of Tibet’s unique religious, cultural, and linguistic heritage continued to be of concern.; and 
Whereas the envoys of the Dalai Lama presented in November 2008, at the request of Chinese officials, a Memorandum on Genuine Autonomy for the Tibetan People outlining a plan for autonomy intended to be consistent with the constitution of the People’s Republic of China: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the Tibetan people for their perseverance in face of hardship and adversity in Tibet and for creating a vibrant and democratic community in exile that sustains the Tibetan identity; 
(2)recognizes the Government and people of India for their generosity toward the Tibetan refugee population for the last 50 years; 
(3)calls upon the Government of the People’s Republic of China to respond to the Dalai Lama’s initiatives to find a lasting solution to the Tibetan issue, cease its repression of the Tibetan people, and to lift immediately the harsh policies imposed on Tibetans, including patriotic education campaigns, detention and abuses of those freely expressing political views or relaying news about local conditions, and limitations on travel and communications; and 
(4)calls upon the Administration to recommit to a sustained effort consistent with the Tibetan Policy Act of 2002, that employs diplomatic, programmatic, and multilateral resources to press the People’s Republic of China to respect the Tibetans’ identity and the human rights of the Tibetan people. 
 
Lorraine C. Miller,Clerk.
